Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,956,438 to Ruetman et al. in view of WO-0174921 to Chang.
As to claims 1-2, 4, 7-8, 10-11, 13-14, 16, 17, and 19, Ruetman discloses an isocyanate- reactive composition that is free of water and blended together prior to reacting with diisocyanate component (taken to meet limitation as the sole reactive constituents) comprising a polyol mixture that includes 5 to 50% by weight of a polyfunctional polyol and 90 to 60% by weight of a diol preferably a mixture of polyether polyols (5:4-8) and a ionic component such as sulfonic acid functionalized with hydroxy or amino groups and salts thereof (6:47-48 as taught in U.S. Patent No. 4,108,814) wherein in the examples the polyol mixture comprising 0.21% of diol, 0.09% of triol, and 0.30 eq. of ionic component. This equates to 50% of ionic component and 50% of polyol component based on the isocyanate-reactive composition. 
The preferred sulfonic acid derivative is not expressly disclosed in Ruetman.
However, Chang discloses sodium salts of N-(2-aminoethyl)-2-aminoethane sulfonic acid as a preferred ionic component is an isocyanate reactive composition comprising polyols (10:21-27).
At the time of filing it would have been obvious to substitute the sulfonic acid derivative of Ruetman for the sulfonic acid derivative of Chang to impart sufficient dispersibility to the resultant polyurethane such that an aqueous dispersion is stable over time, without agitation, and without any significant phase separation or gelation occurring (12:5-12).  Further, it is prima facie obvious to add a known ingredient to a known composition for its known function. In re Lindner 173 USPQ 356; In re Dial et al 140 USPQ 244.
As to claims 3, 9, 12, 18, and 20, Ruetman discloses the mixture is prepared in the absence of solvent and water, which is taken to meet the limitation less than 5% by weight (7:36-41).

Claims 1, 3-4, 7-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2004/0197293 to Mougin.
As to claims 1, 4, 7-8, 10, 13-14, 16-17, and 19, Mougin anionic polyurethanes comprising from 1 to 90% by weight of total polymer of at sulfonic acid derivative containing two amino groups and 40 to 70% by weight of a component comprising at least two hydroxyl groups such as polyether polyols with molecular weights that range from 400 to 5,000 (0120) or low molecular weight diols such as 1,4-butanediol (0115-0119, 0139).
Mougin teaches a composition comprising overlapping amounts of sulfonic acid functionalized component and it is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05. In light of the cited patent case law, it would therefore have been obvious that in this particular instance to use more of sulfonic acid derivative that falls within the claimed range to ensure that the polyurethane has the required elastic properties that results in improved viscoelastic properties of the cosmetic deposits and films obtained from the compositions (0006, 0012).
Mougin discloses sulfonic acid derivatives of the following formula:

    PNG
    media_image1.png
    83
    514
    media_image1.png
    Greyscale

Wherein when Ra equals C2 would represent sodium 2-[(2-aminoethyl)aminoethane]sulfonic acid (0114).  At the time of filing the selection of the claimed sulfonic acid functionalized component would have been obvious to a person of ordinary skill in the art with a reasonable expectation of success that the selection would provide the desired anionic properties in combination with the instantaneous elastic recovery (Abstract) as well provide the polymers their negative charge that gives them capacity to dissolve or disperse in polar solvents (0136).
As to claims 3, 12, and 20, Mougin discloses removing the organic solvent and adding an aqueous solution to obtain a polymer concentration in the water of about 25% by weight (0155). No solvent is present.
As to claim 11, Mougin discloses wherein the fraction of sulfonic acid derivative should be sufficient to confer on the polymers a negative charge responsible for their good capacity to dissolve or to be dispersed in water (i.e hydrophilic properties, 0136).

Response to Arguments
Applicant's arguments filed 11/08/2022 have been fully considered but they are not persuasive. 
With regards to Ruetman in view of Chang, the applicant respectfully traversed the rejection because claim 6 was incorporated into claim 1.  However, the Applicant failed to point out differences between the claimed invention and the combination of references.  Applicant should discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

With regards to Mougin, applicant argued that components (a1) and (a2) of Mougin are administered at the same time in a composition.  However, the claims are open to other components outside of claimed component a) and b).  Therefore, the presence of the diisocyanate component in Mougin is not a teaching away from the claimed invention that allows for the presence of other reactants regardless of when the reactive constituents are added to the composition.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763